Case 7:21-cr-00123-VB Document 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

weccee en wececeee a w----X
UNITED STATES OF AMERICA,
-against-
Yavier Alexander Hamilton
Defendant(s).

Defendant Yavier Alexander Hamilton

Filed 03/19/21 Page 1of1

ns tonearm ag
wt a
ar

     
   
  

  

jEOOR

Spel rne tenner ne
——_—_—_=
wok

EED BY VIDE
TELE CONFERENCE

ER}

21 Ch (12 Ws)

hereby voluntarily consents to

7
participate in the following proceedingvia___ videoconferencing or_X_ teleconferencing:

Initial Appearance Before a Judicial Officer

Indictment Form)
Bail/Detention Hearing

x Conference Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of

(During phone calls on March 12, 2021 and March 16, 2021, Mr. Hamilton

authorized Benjamin Gold to affix his signature to this form)

  

Yewier Alexander Hamilton

 

 

Defendant’s Signature Defendant’s Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Yavier Alexander Hamilton Benjamin Gold

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or tel

Date

WN:

—_
_3figiaq \/\
U.S. District Judge/U.S-Magistrate ludge |

  
 

nferencing technology.
